Judgment of the Supreme Court, New York County (Saxe, J.), entered December 9, 1983, which granted petitioner’s application and declared regulations 10 and 11 of the New York City Department of Consumer Affairs void, affirmed, without costs.
In affirming the judgment of Special Term we note that we do so solely because the Commissioner failed to publish the proposed regulations in the City Record on two separate occasions, as required by New York City Charter § 1105 (b). Contrary to the conclusion reached at Special Term, we do not believe that the adoption of these regulations was beyond the regulatory power of the Commissioner. Concur — Kupferman, J. P., Ross, Bloom and Kassal, JJ. [120 Mise 2d 290.]